Name: Commission Regulation (EEC) No 3461/91 of 28 November 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 11 . 91 Official Journal of the European Communities No L 327/23 COMMISSION REGULATION (EEC) No 3461/91 of 28 November 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 f), as last amended by Regulation (EEC) No 3410/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2922/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (s), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 29 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 162, 26. 6. 1991 , p . 27. (3) OJ No L 164, 24. 6. 1985, p . 11 . 0 OJ No L 279, 7 . 10 . 1991 , p . 43 . 0 OJ No L 167, 25. 7. 1972, p. 9. (6) OJ No L 201 , 31 . 7. 1990, p . 11 . O OJ No L 303, 1 . 11 . 1991 , p. 34. (8) OJ No L 321 , 23. 11 . 1991 , p. 20 . O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 327/24 Official Journal of the European Communities 29 . 11 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) :  Spain 15,964 16,247 16,460 16,596 15,366 15,644  Portugal 25,044 25,327 25,540 25,676 24,446 24,724  Other Member States 15,964 16,247 16,460 16,596 15,366 15,644 2. Final aids : l l Seed harvested and processed in : l ll  Federal Republic of Germany (DM) 37,58 38,25 38,75 39,07 36,17 36,83  Netherlands (Fl) 42,35 43,10 43,66 44,02 40,76 41,50  BLEU (Bfrs/Lfrs) 775,15 788,89 799,24 805,84 746,12 759,6 1  France (FF) 126,05 128,28 129,96 131,04 121,32 123,52  Denmark (Dkr) 143,35 145,90 147,81 , 149,03 137,98 140,48  Ireland ( £ Irl) 14,029 14,277 14,465 14,584 13,503 13,781  United Kingdom ( £) 12,401 12,627 12,796 12,902 11,894 12,116  Italy (Lit) 28 120 28 618 28 993 29 233 27 066 27 492  Greece (Dr) 3 834,55 3 882,69 3 898,60 3 887,26 3 547,99 3 500,65  Spain (Pta) 2 457,32 2 499,87 2 532,09 2 550,11 2 369,21 2 396,21  Portugal (Esc) 5 266,71 5 325,65 5 370,18 5 397,96 5 145,55 5 176,58 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) :  Spain 17,214 17,497 17,710 17,846 16,616 16,894  Portugal 26,294 26,577 26,790 26,926 25,696 25,974  Other Member States 17,214 17,497 17,710 17,846 16,616 16,894 2. Final aids : I l l Seed harvested and processed in : \ l ||ll  Federal Republic of Germany (DM) 40,52 41,19 41,69 42,01 39,12 39,77  Netherlands (Fl) 45,66 46,41 46,98 47,34 44,07 44,81  BLEU (Bfrs/Lfrs) 835,85 849,59 859,93 866,54 806,81 820,31  France (FF) 135,92 138,15 139,83 140,91 131,19 133,39  Denmark (Dkr) f 154,58 157,12 159,03 160,26 149,21 151,71  Ireland ( £ Irl) 15,127 15,376 15,563 15,683 14,602 14,880  United Kingdom ( £) 13,396 13,622 13,790 13,896 12,889 13,111  Italy (Lit) 30 322 30 820 31 195 31 435 29 268 29 694  Greece (Dr) 4 149,71 4 197,84 4 213,75 4 202,41 3 863,14 3 815,80  Spain (Pta) 2 645,86 2 688,41 2 720,63 2 738,65 2 557,74 2 584,74  Portugal (Esc) 5 527,56 5 586,49 5 631,02 5 658,81 5 406,40 5 437,42 29. 11 . 91 No L 327/25Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) I Current11 1st period12 2nd period1 3rd period2 4th period3 1 . Gross aids (ECU) : I  Spain 28,064 28,276 28,607 28,976 28,288  Portugal 35,213 35,427 35,758 36,126 35,457  Other Member States 16,783 16,997 17,328 17,696 17,027 2. Final aids : l I \ (a) Seed harvested and processed in : I \  Federal Republic of Germany (DM) 39,51 40,01 40,79 41,66 40,08  Netherlands (Fl) 44,52 45,09 45,96 46,94 45,17  BLEU (Bfrs/Lfrs) 814,92 825,31 841,38 859,25 826,77  France (FF) 132,51 134,20 136,82 139,72 134,44  Denmark (Dkr) 150,71 152,63 155,60 158,91 152,90  Ireland ( £ Irl) 14,748 14,937 " 15,227 15,551 14,963  United Kingdom ( £) 13,003 13,172 13,436 13,730 13,179  Italy (Lit) 29 562 29 939 30 522 31 171 29 992  Greece (Dr) 4 009,12 4 034,21 4 074,52 4 117,92 3 930,29  Portugal (Esc) 7 392,54 7 437,42 7 506,36 7 581,93 7 445,10 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 4 287,02 4 319,22 4 369,00 4 421,25 4 320,60  in another Member State (Pta) 4 348,79 4 381,31 4 431,09 4 483,33 4 385,42 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,038200 2,036730 2,035850 2,034810 2,034810 2,032050 Fl 2,294510 2,293230 2,292000 2,290770 2,290770 2,287800 Bfrs/Lfrs 41,978900 41,948100 41,927500 41,902900 41,902900 41,842600 FF 6,968300 6,966830 6,963800 6,961320 6,961320 6,954650 Dkr 7,924720 7,919870 7,915360 7,911760 7,911760 7,900320 £Irl 0,762773 0,762759 0,762658 0,762393 0,762393 0,757183 £ 0,712218 0,712466 0,712601 0,712793 0,712793 0,713353 Lit 1 540,24 1 542,56 1 544,36 1 546,26 1 546,26 1 551,36 Dr 231,90600 234,53600 236,84600 239,53700 239,53700 246,15400 Esc 179,61700 179,84900 180,21800 180,57200 180,57200 182,09000 Pta , 129,73000 130,02200 130,29000 130,54200 130,54200 131,31800